DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-9, and 11-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2020/019516 A1), hereinafter referred to as Kim, in view of Senoo et al. (US 2020/0091459 A1), hereinafter referred to as Senoo.
Regarding claim 1, Kim teaches An electroluminescent display device, i.e. display device DD of fig. 1, comprising (see para. 39 disclose referring to fig. 1, the display device DD may include a display area DD_DA that displays an image, and a non-display area DD_NDA provided on at least one side of the display area DD_DA, or see para. 43 disclose referring to figs. 2 and 3, the display device DD, according to exemplary embodiments of the present disclosure, may include a display module DM and a window WD, or see para. 53 disclose the display module DM may include a display panel DP and a touch sensor TS, or see para. 55 disclose the display panel DP may be a self-luminescent display panel such as an organic light emitting display panel (OLED panel), where in addition, non-luminescent display panels such as a liquid crystal display panel (LCD panel), an electrophoretic display panel (EPD panel), and an electro-wetting display panel (EWD panel) may be used as the display panel DR, or see display device DD of fig. 1, or see display module DM of fig. 4): 
a substrate, i.e. substrate SUB of fig. 4, having thereon a display area, i.e. display area DD_DA of fig. 4, and a non-display area, i.e. non-display area DD_ND of fig. 4, adjacent to the display area, i.e. display area DD_DA of fig. 4 (see para. 66 disclose the display panel DP may include a substrate SUB, a pixel circuit layer PCL disposed on the substrate SUB, a display element layer DPL disposed on the pixel circuit layer PCL, and a thin film encapsulation layer TEE disposed on the display element layer DPL, or see para. 67 disclose the substrate SUB may be made of tin insulative material such as glass or resin, where the substrate SUB may be made of a flexible material to be bendable or 
a thin film transistor, i.e. pixel circuit layer PCL of fig. 4, and a light-emitting diode, i.e. display element layer DPL of fig. 4, disposed in the display area, i.e. display area DD_DA of fig. 1, on the substrate, i.e. substrate SUB of fig. 4, and electrically connected to each other (see para. 66 disclose the display panel DP may include a substrate SUB, a pixel circuit layer PCL disposed on the substrate SUB, a display element layer DPL disposed on the pixel circuit layer PCL, and a thin film encapsulation layer TEE disposed on the display element layer DPL, or see para. 68 disclose the pixel circuit layer PCL may include a plurality of insulating layers, a plurality of conductive layers, and a semiconductor layer, where the plurality of conductive layers of the pixel circuit layer PCL may constitute signal lines or a pixel driving circuit, or see para. 69 disclose the display element layer DPL may include a light emitting element for emitting light, or see para. 92 disclose referring to FIGS. 1 to 6, the pixel PXL, according to exemplary embodiments of the present disclosure, may include a light emitting element OLED and a pixel driving circuit PC connected to the light emitting element OLED to drive the light emitting element OLED, where the pixel driving circuit PC may include first to seventh transistor T1 to T7 and a storage capacitor Cst, or see pixel circuit layer PCL of fig. 4, or see display element layer DPL of fig. 4); 
an encapsulation part, i.e. thin film encapsulation layer TEE of fig. 4, at least partially covering the thin film transistor, i.e. pixel circuit layer PCL of fig. 4, 
a touch sensor part, i.e. touch sensor TS of fig. 4, on the encapsulation part, i.e. thin film encapsulation layer TEE of fig. 4 (see para. 71 disclose the touch sensor TS may include a plurality of touch electrodes and a plurality of sensing lines, or see touch sensor TS of fig. 4), the touch sensor part, i.e. touch sensor TS of fig. 4, including an electrode layer, i.e. first conductive pattern CP1 of fig. 8 and/or first insulating layer IL1 of fig. 8 and/or second conductive pattern CP2 of fig. 8 and/or second insulating layer IL2 of fig. 8 (see para. 72 disclose the touch electrodes and the sensing lines may have the same layer structure, or have different layer structures, or see para. 131 disclose referring to figs. 1 to 8, the touch sensor TS, according to exemplary embodiments of the present disclosure, may include a first conductive pattern CP1, a first insulating layer IL1, 
first and second crack stoppers, i.e. crack prevention layer CSL of fig. 13, disposed in the non-display area, i.e. non-display area DD_ND of fig. 4, on the substrate, i.e. substrate SUB of fig. 4 (see para. 6 disclose a crack prevention layer covers at least a portion of the display panel in the bent area of the display panel, or see para. 166 disclose the display panel DP may further include a crack prevention layer CSL covering at least a portion of the thin film encapsulation layer TFE, where the crack prevention layer CSL may minimize occurrence of a crack due to stress applied to the substrate SUB when the display panel DP is bent, and prevent propagation of the crack, or see crack prevention layer CSL of fig. 13). However, Kim is silent to explicitly teach wherein the second crack stopper is disposed between the first crack stopper and the display area, and wherein the first crack stopper includes a first pattern that is formed through a same process as an electrode layer of the touch sensor part.
In a similar field of endeavor of display devices, Senoo teaches the second crack stopper is disposed between the first crack stopper and the display area (see para. 114, or see para. 190, or see para. 194, or see para. 199, or see groove 17c1 of fig. 2-4C, or see third organic insulating film pattern portion 17C of fig. 7), and wherein the first crack stopper includes a first pattern that is formed through a same process as an electrode layer of the touch sensor part (see para. 116-120, or see para. 190, or see para. 194, or see para. 199, or see groove 17c1 of fig. 2-4C, or see third organic insulating film pattern portion 17C of fig. 7).

Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to use any kind of crack prevention apparatus in order to minimize occurrence of a crack, where the claimed differences involved to the substitution of interchangeable or replaceable equivalents and the reason for the selection of one equivalent for another was not to solve an existent problem, such substitution has been judicially determined to have been obvious. In re Ruff, 118, USPQ, 343 (CCPA 1958). This supporting is based on a recognition that the claimed difference exist not a result of an attempt by applicant to solve a problem but merely amounts to selection of expedients known to the artisan of ordinary skill of design choices.	
Regarding claim 2, Kim, in view of Senoo, teach The electroluminescent display device of claim 1, wherein Senoo teaches the first crack stopper is in contact with the substrate (see fig. 7).
Regarding claim 3, Kim, in view of Senoo, teach The electroluminescent display device of claim 2, wherein the electrode layer of the touch sensor part includes a 
Regarding claim 4, Kim, in view of Senoo, teach The electroluminescent display device of claim 3, wherein Senoo teaches the first pattern and the second pattern are alternately arranged (see fig. 7).
Regarding claim 5, Kim, in view of Senoo, teach The electroluminescent display device of claim 3, wherein Senoo teaches the first crack stopper has a double-layered structure in which the first pattern and the second pattern are stacked (see para. 116-120, or see para. 190, or see para. 194, or see para. 199, or see groove 17c1 of fig. 2-4C, or see third organic insulating film pattern portion 17C of fig. 7).
Regarding claim 7, Kim, in view of Senoo, teach The electroluminescent display device of claim 2, wherein Senoo teaches the first crack stopper further includes a second pattern, and the second pattern is formed through a same process as 
Regarding claim 8, Kim, in view of Senoo, teach The electroluminescent display device of claim 7, wherein Senoo teaches the second pattern is in contact with the substrate (see fig. 7).
Regarding claim 9, Kim, in view of Senoo, teach The electroluminescent display device of claim 8, wherein Senoo teaches an organic layer is disposed between the first pattern and the second pattern, and the first pattern is in contact with the second pattern through a contact hole formed in the organic layer (see para. 114, or see para. 190, or see para. 194, or see para. 199, or see groove 17c1 of fig. 2-4C, or see third organic insulating film pattern portion 17C of fig. 7).
Regarding claim 11, Kim, in view of Senoo, teach The electroluminescent display device of claim 2, wherein Senoo teaches the first crack stopper is spaced apart from inorganic layers (see para. 114, or see para. 190, or see para. 194, or see para. 199, or see groove 17c1 of fig. 2-4C, or see third organic insulating film pattern portion 17C of fig. 7).
Regarding claim 12, Kim, in view of Senoo, teach The electroluminescent display device of claim 1, wherein Senoo teaches the thin film transistor includes an electrode layer, wherein the second crack stopper is formed through a same process as the electrode layer of the thin film transistor (see para. 114, or see para. 190, or see para. 194, or see para. 199, or see groove 17c1 of fig. 2-4C, or see third organic insulating film pattern portion 17C of fig. 7).
Regarding claim 13, Kim, in view of Senoo, teach The electroluminescent display device of claim 1, wherein Senoo teaches the non-display area includes a trimming margin area, and the first and second crack stoppers are disposed between the trimming margin area and the display area (see fig. 7).
Regarding claim 14, Kim, in view of Senoo, teach The electroluminescent display device of claim 13, wherein Senoo teaches a top surface of the substrate is exposed in the trimming margin area (see fig. 7).
Regarding claim 15, Kim, in view of Senoo, teach The electroluminescent display device of claim 13, wherein Kim teaches further comprising a moisture permeation prevention part between the second crack stopper and the display area (see para. 39, or see para. 73), wherein the moisture permeation prevention part includes an opening formed in an organic layer (see fig. 7).
Regarding claim 16, Kim, in view of Senoo, teach The electroluminescent display device of claim 15, wherein Kim teaches further comprising a gate driving part between the second crack stopper and the display area (see para. 39, or see para. 73), wherein the moisture permeation prevention part overlaps the gate driving part (see fig. 7).

Allowable Subject Matter
Claim(s) 6 and 10 is/are objected
The following is a statement of reasons for the indication of allowable subject matter:  			Regarding claim 6, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the touch sensor part includes a touch ground line, and the first pattern is connected to the touch ground line’ in combination with the remaining claimed limitations. As such, dependent claim 6 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Regarding claim 10, prior art of record, individually or in combination, fails to teach or reasonably suggest each and every claimed limitation in a cumulative and comprehensive manner. In particular, prior art of record, individually or in combination, fails to teach or reasonably suggest ‘wherein the touch sensor part includes a touch protective layer at least partially covering the electrode layer, and the first crack stopper is in contact with the touch protective layer’ in combination with the remaining claimed limitations. As such, dependent claim 10 would be deemed in condition for allowance if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Won et al. (US 2021/0091144 A1) discloses a display device .


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY O DAVIS whose telephone number is (571)270-5586.  The examiner can normally be reached on M-TH 6am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Lee can be reached on (571) 272-2963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TONY O DAVIS/Primary Examiner, Art Unit 2693